DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 1/20/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-21 stand rejected. Claims 1-21 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 1/20/2022, with respect to drawing objection have been fully considered and are persuasive.  The drawing objections has been withdrawn. 

Applicant's arguments filed 1/20/2022, have been fully considered but they are not persuasive. Applicant argues the 103 rejection of claims 1-10, 12, and 14 on Pg1-2, that a second embossment is not disclosed or suggested in Doyen’019. The Examiner respectfully disagrees. Doyen’019 indicates that aeration counts for a significant part of the operational cost of filtration apparatuses, and thus there is a key to make optimal use of the available volume and usage of the aeration (See Doyen’019 Pr. 2-6). This is further achieved by utilizing a periphery of air inlet ports 132. These periphery of air inlet ports are allow the air injected to bubble up and create and upward flow of wastewater along the membranes, which area effective in scrubbing the membrane surfaces thereby removing solids which would tend to adhere to the membrane (See Doyen’019 Pr. 3). Thus, the utilization of air inlet peripheries (i.e. embossments) that allows air to flow through the channels (similar to Applicant’s invention, specification Pr. 46 “embossment 164 and corresponding air supply channel 14), is considered a known feature that is suggested by the prior art of record. 

Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. Applicant’s arguments towards claims 11, 13, and 15-21 rely upon the arguments made in claim 1. Therefore, the arguments are not persuasive for the same reasons set forth above in claim 1.


Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doyen et al. (US2015/0027948; hereinafter “Doyen”) in view of Okawa et al. (US2010/0243552; hereinafter “Okawa”) and further in view of Doyen et al. (US2017/0320019; hereinafter “Doyen’019”).
Applicant’s claims are directed toward an apparatus. 
Regarding claims 1-10, 12, and 14, Doyen discloses a planar membrane cartridge, comprising a support and a semi-permeable membrane layer (See Doyen Fig. 1/6, par. [43, 52, 88-90]; outer surfaces 111 and 112 have through openings 115. Support structure 11 and that has through-openings 115. Support 61 with membrane layer 62.), the support comprising: 
A) a first layer attached to a second layer and defining a front face and a back face of the support respectively (See Doyen Fig. 2/6, par. [68-69, 88]; membrane layers 12 and 13 on the top and bottom. Support structure 61 contains layers 618);
B) each of the first layer and the second layer comprising a central area portion and an edge area portion enclosing the central area portion (See Doyen Fig. 3/6, par. [75, 88]; edges 151-154 are around the center of the filter element 60. Layers 618 on the top and bottom of the support structure 61.); 
C) wherein the central area portion of either one or both of the first layer and the second layer is porous and covered by the semi-permeable membrane layer (See Doyen Fig. 3; center of the filter is porous through the holes of the membrane layer 12/13, and covers the entire layer. i.e. spans across the surface), wherein the semi-permeable membrane layer is attached to the respective first layer and second layer (See Doyen Fig. 3/6, par. [104]; The membrane layer 13 on the back sides of the membrane are symmetrical to the top side of the membrane layer [12, 52, 62]. And further is attached to the surfaces 111/112. See Doyen Fig. 1-3, 6; filtering membrane 12/13 cover the center. Membrane layer 62.);
D) wherein the central area defines a fluid compartment between the first layer and the second layer (See Doyen Fig. 1/3, par. [48]; the support has a channel 114. The channel 114 extends from the top to the bottom of the filter as well as the side of the edges 151-154.),
E) wherein the edge area portions of the first layer and the second layer are attached to form a seal of the fluid compartment (See Doyen Fig. 3, par. [75]; edges 151-154 are fluid tightly sealed.); 
F) wherein each of the first layer and the second layer comprises a channel area portion spaced apart from the central area portion and being surrounded by the edge area portion (See Doyen Fig. 1/3/6, par. [48, 88]; the support has a channel 114 that extends from the top to the bottom of the filter. Additionally, there are channels 114 that are parallel to edges 151/153, and are not toward the center of the filtering layer 12. Fig. 6; contains through openings 615.)
Doyen does not disclosed D) wherein the central area portion of the first layer comprises a first embossment, wherein the central area portion of the first layer is planar and arranged at a raised level with respect to the edge area portion of the first layer and G) wherein the channel area portion of at least one of the first layer and the second layer comprises a second embossment protruding from the edge area portion of the respective one of the first layer and the second layer, wherein the second embossment extends from a fluid port at a top edge of the cartridge to underneath the central area portion, and wherein the second embossment defines an internal channel between the first layer and the second layer which is isolated from the fluid compartment by the edge area portion.
However, Doyen discloses that the planar surface filter membrane normally has liquid flowing across the membrane and causes solid particles and other impurities to stick at the outside of the membrane, thereby creating a so-called cake layer, which prevents other liquid to easily pass through (See Doyen par. [10]).
Okawa relates to the prior art by relating to a membrane separation apparatus used in wastewater treatment, and further discloses utilizing a membrane in a membrane cartridge with a main body and a multiplicity of water collecting grooves (or a multiplicity of embossed protrusions) that are formed in a lateral direction for collecting the filtered water (See Okawa par. [33-34]; a route 44 is formed to communicate with the passage 43, thereby filtered water flowing in the liquid passing route formed between the surface of the membrane cartridge main body part 1 and the filtration membrane 2 is guided into the passage 43 by way of route 44). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the Doyen’s membrane cartridge with Okawa’s multiplicity water collecting grooves or a multiplicity of embossed protrusions, in order to form a lateral direction for collecting the filtered water (See Okawa par. [33]), since Doyen indicates that a cake layer is formed on the membrane surface, preventing easy passage for other liquids (See Doyen par. [10]). The multiplicity of embossed protrusions thereby allow filtered water flowing in the system to be passed through a route that is formed between the surface of the membrane cartridge and the filtration membrane (See Okawa par. [34]). Thus, the combination’s utilizations of multiple embossed protrusions generate a plurality of embossment that extends past the edge of the membrane. 
The combination of Doyen and Okawa further does not disclose D) wherein the central area portion of the first layer is planar and arranged at a raised level with respect to the edge area portion of the first layer; and G) wherein the second embossment extends from a fluid port at a top edge of the cartridge to underneath the central area portion, and wherein the embossment defines an internal channel between the first layer and the second layer which is isolated from the fluid compartment by the edge area portion.
Doyen’019 relates to the prior art for being in the membrane cartridge filter (See Doyen’019 abstract), and further discloses that membrane cartridges of primary reference Doyen has been known (See Doyen’019 Pr. 2; membrane cartridges of WO 2013/113928 (i.e. is the equivalent of Doyen 2015/0027948) are known.). The filter module of Doyen’019 contains an air inlet ports 132 that are located along the periphery of the filter cartridge that extends from the top side to the bottom of the filter membrane 11 (See Doyen’019 Fig. 1, 4, 5, 9-10; Pr. 37). Additionally, there are edges 120, 127, 128, and 129 with a filtering membrane 11 that is planar (See Doyen’019 Fig. 2; Pr. 38). It is noted that the filtering membrane in Fig. 2 is at an elevated position compared to the edges of the support 12. Doyen’019 further indicates that within the planar cartridges have a critical importance of air bubbling (i.e. aeration) for a correct functioning of the filtration module. The aeration counts for a significant part of the operational cost of filtration apparatuses, and thus there is a key to make optimal use of the available volume and usage of the aeration (See Doyen’019 Pr. 2-6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s planar (i.e. flat) filter membrane that has liquid flowing across the membrane which eventually causes a cake layer to form (See Doyen par. [10]), with Doyen’019’s usage of a flat membrane and supply of air via the air inlet ports that extend from the top to the bottom of the membrane, in order to allow the air injected to bubble up and create and upward flow of wastewater along the membranes, which area effective in scrubbing the membrane surfaces thereby removing solids which would tend to adhere to the membrane (See Doyen’019 Pr. 3). Since Doyen’019 indicates that Doyen is a known membrane cartridge that contains this structure, and that within the planar cartridges have a critical importance of air bubbling (i.e. aeration) for a correct functioning of the filtration module. The aeration counts for a significant part of the operational cost of filtration apparatuses, and thus there is a key to make optimal use of the available volume and usage of the aeration (See Doyen’019 Pr. 2-6). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The planar membrane cartridge of claim 1, wherein the central area portions of the first layer and the second layer comprise symmetrical embossments forming the fluid compartment and the internal channel (See Doyen Fig. 3; channel 114 are symmetrical from the top and bottom.).
Claim 3: The planar membrane cartridge of claim 1, wherein the central area portions of the first layer and the second layer are porous and wherein a second semi-permeable membrane layer is attached to the other one of the first layer and the second layer and covers the respective central area portion (See Doyen Fig. 1/6, par. [88]; filtering layers 12/13 cover the middle. Filtering membranes 62 cover the outer sheets on the top and bottom, including the center.).
Claim 4: The planar membrane cartridge of claim 1, wherein at least one of the first layer and the second layer is made of a nonporous polymer sheet, wherein the nonporous polymer sheet is made porous by through openings through the polymer sheet in the central area portion (See Doyen par. [78]; thermoplastic polymer to form a ribbed double skinned polycarbonate sheet).
Claim 5: The planar membrane cartridge of claim 1, wherein the edge area portion of the first layer comprises an inner edge area portion surrounding the respective central area portion and an outer edge area portion surrounding the inner edge area portion, wherein the inner edge area portion and the outer edge area portion are coplanar, wherein the respective channel area portion is intermediate the inner edge area portion and the outer edge area portion (See Doyen Fig. 3, par. [74-75]; the edges 151-154 have an inner portion along seam 123, and an outer portion that is the outer edge of the filter. The edges are on the same plane as each other, and outlet pipe 14 crosses between the two, i.e. intermediate.).
Claim 6: The planar membrane cartridge of claim 1, wherein the channel area portion of the first layer and the second layer are free from covering by the semi-permeable membrane layer (See Doyen’019 Fig. 1,4; Pr. 37; the channels 131 and 132 are not covered by the semi-permeable membrane 11).
Claim 7: The planar membrane cartridge of claim 6, wherein the first layer comprises at least one through opening in the channel area portion (See Doyen’019 Fig. 4; Pr. 56; manifold 13 attached to the right side edge 129 of support 12 has two ducts. Duct 133 is in fluid communication with fluid compartment 124, while the second duct 134 is in fluid communication with compartment 125).
Claim 8: The planar membrane cartridge of claim 1, wherein the first layer has a thickness smaller than or equal to 2 mm (See Doyen Fig. 2/6, par. [94, 97]; sheet 618 has a thickness between 50-250 µm. surface layers 111/112 is smaller than 1000 µm).
Claim 9: The planar membrane cartridge of claim 1, comprising a reinforcement extending between the first layer and the second layer within the fluid compartment (See Doyen par. [79, 89], Fig. 2; spacing members 113 extending between the top and bottom layer. Vertical support structure 61.).
Claim 10: The planar membrane cartridge of claim 9, wherein the reinforcement is a corrugated polymer sheet attached to the first layer and to the second layer (See Doyen Fig. 4, par. [79]; support structure may be X-shaped 434).
Claim 12: The planar membrane cartridge of claim 1, wherein each of the fluid compartment and the internal channel comprises a fluid communication port (See Doyen’019 Fig. 4; Pr. 56; manifold 13 attached to the right side edge 129 of support 12 has two ducts. Duct 133 is in fluid communication with fluid compartment 124, while the second duct 134 is in fluid communication with compartment 125).
Claim 14: A filtration module, comprising: a stacked arrangement of a plurality of planar membrane cartridges of claim 12 (See Doyen’019 Fig. 9; plurality of modules in a stack 100. See Okawa Fig. 5A; plurality of membranes).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Doyen et al. (US2015/0027948; hereinafter “Doyen”) in view of Okawa et al. (US2010/0243552; hereinafter “Okawa”) and Doyen et al. (US2017/0320019; hereinafter “Doyen’019”), as applied to claim 1 above, and further in view of Sawant et al. (US2016/0310902; hereinafter “Sawant”).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 11, the combination of Doyen, Okawa, and Doyen’019 discloses the planar membrane cartridge of claim 1 (See combination supra). The combination does not disclose comprising a spacing member arranged on the front face in the edge area portion and a corresponding member arranged on the back face at a location corresponding to the spacing member, wherein the spacing member and the corresponding member comprise cooperating snap fit connectors.
The combination does however, indicate utilizing a stacked membrane configuration (See Doyen’019 Fig. 9; plurality of modules in a stack 100.).
However, Sawant indicates a stacked membrane structure that utilizes spacers in-between the stacked membranes (See Sawant abstract, par. [3, 27]). Sawant indicates that utilizing a spacer between membranes provides flow channels between them (See Sawant par. [3]). When the spacers are placed on top of each other, a gap is formed between the membrane support sections, which further helps prevent leaks to the outside of a stack (See Sawant par. [27]). Furthermore, the spacers may be snap fit (See Sawant par. [7]), which allows the stack to be assembled more easily (See Sawant par. [27]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s plurality of filter membranes that are stacked together, with Sawant’s utilization of spacers between a stacked membrane structure that further are snap fitting to allow the stack to be assembled more easily (See Sawant par. [27]), while giving a gap between the membranes to provides flow channels between them (See Sawant par. [3]), and further helps prevent leaks to the outside of a stack (See Sawant par. [27]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doyen et al. (US2015/0027948; hereinafter “Doyen”) in view of Doyen et al. (US2017/0320019; hereinafter “Doyen’019”) and Okawa et al. (US2010/0243552; hereinafter “Okawa”), as applied to claim 12 above, and further in view of Ishikawa et al. (US2011/0163025; hereinafter “Ishikawa”).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 13, the combination of Doyen, Okawa, and Doyen’019 discloses the planar membrane cartridge of claim 12 (See combination supra). The combination does not disclose wherein the central area portion of at least one of the first layer and the second layer further comprise: A) an additional embossment arranged at a periphery of the first embossment, the additional embossment and the first embossment being separated by a second edge portion in which the first layer and the second layer are attached, and B) a plurality of embossments connecting the additional embossment to the first embossment, C) wherein the additional embossment forms a contour channel in fluid communication with the fluid compartment through fluid passages formed by the plurality of embossments and in fluid communication with the fluid communication port of the fluid compartment.
The combination does indicate that the membrane filters have a pressure difference, and need to be cleaned, thus backwash pressures may be utilized. However, backwash pressure may damage the filter or membrane layers by tearing them apart, which further obstructs capacity (See Doyen par. [15]).
However, Ishikawa discloses a membrane separator, with a flat-membrane type that are arranged in parallel in intervals (See Ishikawa par. [2]). Ishikawa indicates that the channel has groove patterns (See Ishikawa Fig. 5/8a-d, par. [85, 89]; grooves 43, 44, 68, 70 that runs across the filter, and overlaps part of the center of the filter membrane 37. The grooves 44 is separated by the edges of the grooves/edge of the membrane cartridge 34, and further contains further grooves 68/70. All the grooves may be formed and leads to the water collection area.), the groove patterns allows the suction pressure in the different areas to be averaged and reduced in the longitudinal direction, so that the permeated liquid can be effectively obtained by using the overall membrane surface (See Ishikawa par. [72]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s flat membrane filter with Ishikawa’s flat membrane surface, and utilize a multitude of passages (i.e. embossments) to section off the filter, and provide an improved suction pressure in the different areas to be averaged and reduced in the longitudinal direction, so that the permeated liquid can be effectively obtained by using the overall membrane surface (See Ishikawa par. [72]). Since Doyen indicates that backwash pressure may damage the filter or membrane layers by tearing them apart, which further obstructs capacity (See Doyen par. [15]), while Ishikawa alleviates the pressure differential by providing grooves so that the permeated liquid can be effectively obtained by using the overall membrane surface (See Ishikawa par. [72]).

Claim 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Doyen et al. (US2015/0027948; hereinafter “Doyen”) in view of Okawa et al. (US2010/0243552; hereinafter “Okawa”) and further in view of Doyen et al. (US2017/0320019; hereinafter “Doyen’019”).
Applicant’s claims are directed toward a method. 
Regarding claims 15-21, Doyen discloses a method of manufacturing a planar membrane cartridge (See Doyen Fig. 3, par. [75]; cartridge 15), comprising:
A) providing a first layer and a second layer and defining for each of the first layer and the second layer an edge portion and a central area portion enclosed by an edge area portion, wherein at least one of the first layer and the second layer is porous in the central area portion (See Doyen Fig. 2/3/6, par. [68-69, 75, 88]; membrane layers 12 and 13 on the top and bottom. Support structure 61 contains layers 618, edges 151-154 are around the center of the filter element 60. Layers 618 on the top and bottom of the support structure 61.),
E) attaching the edge area portions of the first layer and the second layer (See Doyen par. [110]; post processing steps further include sealing of the membrane layers at the edges and sealing or framing the support structure. Par. [75-77], Fig. 1-3; membrane layers 12/13 are porous throughout and do not require any additional anchoring means such as weld seams, except for the edge regions of the filter element 10. Seam 123 is thus created.), wherein a fluid compartment is defined by the first embossment and an internal channel is defined by the second embossment (See Doyen Fig. 1/3, par. [48]; the support has a channel 114. The channel 114 extends from the top to the bottom of the filter.), wherein a seal is formed peripherally to the fluid compartment and to the internal channel in the edge area portion, the internal channel being isolated from the fluid compartment (See Doyen Fig. 1/3/6, par. [48, 88]; the support has a channel 114 that extends from the top to the bottom of the filter. Through openings 615. See Doyen Fig. 3, par. [75]; edges 151-154 are fluid tightly sealed.), and
F) covering the porous one of the central area portions of the first layer and the second layer with a semi-permeable membrane layer (See Doyen Fig. 1-3, 6; filtering membrane 12/13 cover the center. Membrane layer 62. See Doyen Fig. 1/6, par. [88]; filtering layers 12/13 cover the middle. Filtering membranes 62 cover the outer sheets on the top and bottom, including the center.).
Doyen does not disclose utilizing embossment formations, B) defining for each of the first layer and the second layer a channel area portion, the channel area portion being spaced apart from the central area portion by the edge area portion and being surrounded by the edge area portion, C) shaping the first layer to form a first embossment, wherein the first embossment defines the central area portion of the first layer, and wherein the central area portion of the first layer is planar and arranged at a raised level with respect to the edge area portion of the first layer, and D) shaping at least one of the first layer and the second layer such that a respective one of the first layer and the second layer protrudes in the channel area portion from the edge area portion of the respective one of the first layer and the second layer to form a second embossment, wherein the second embossment extends from a fluid port at a top edge of the cartridge to underneath the central area portion.
However, Doyen discloses that the planar surface filter membrane normally has liquid flowing across the membrane and causes solid particles and other impurities to stick at the outside of the membrane, thereby creating a so-called cake layer, which prevents other liquid to easily pass through (See Doyen par. [10]).
Okawa relates to the prior art by relating to a membrane separation apparatus used in wastewater treatment, and further discloses utilizing a membrane in a membrane cartridge with a main body and a multiplicity of water collecting grooves (or a multiplicity of embossed protrusions) that are formed in a lateral direction for collecting the filtered water (See Okawa par. [33]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the Doyen’s membrane cartridge with Okawa’s multiplicity water collecting grooves or a multiplicity of embossed protrusions, in order to form a lateral direction for collecting the filtered water (See Okawa par. [33]), since Doyen indicates that a cake layer is formed on the membrane surface, preventing easy passage for other liquids (See Doyen par. [10]). The multiplicity of embossed protrusions thereby allow filtered water flowing in the system to be passed through a route that is formed between the surface of the membrane cartridge and the filtration membrane (See Okawa par. [34]). Thus, the combination’s utilizations of multiple embossed protrusions generate a plurality of embossment that extends past the edge of the membrane. 
The combination of Doyen and Okawa further does not disclose C) wherein the first embossment defines the central area portion of the first layer, and wherein the central area portion of the first layer is planar and arranged at a raised level with respect to the edge area portion of the first layer,
 D) shaping at least one of the first layer and the second layer such that a respective one of the first layer and the second layer protrudes in the channel area portion from the edge area portion of the respective one of the first layer and the second layer to form a second embossment wherein the second embossment extends from a fluid port at a top edge of the cartridge to underneath the central area portion.
Doyen’019 relates to the prior art for being in the membrane cartridge filter (See Doyen’019 abstract), and further discloses that membrane cartridges of primary reference Doyen has been known (See Doyen’019 Pr. 2; membrane cartridges of WO 2013/113928 (i.e. is the equivalent of Doyen 2015/0027948) are known.). The filter module of Doyen’019 contains an air inlet ports 132 that are located along the periphery of the filter cartridge that extends from the top side to the bottom of the filter membrane 11 (See Doyen’019 Fig. 1, 4, 5, 9-10; Pr. 37). Additionally, there are edges 120, 127, 128, and 129 with a filtering membrane 11 that is planar (See Doyen’019 Fig. 2; Pr. 38). It is noted that the filtering membrane in Fig. 2 is at an elevated position compared to the edges of the support 12. Doyen’019 further indicates that within the planar cartridges have a critical importance of air bubbling (i.e. aeration) for a correct functioning of the filtration module. The aeration counts for a significant part of the operational cost of filtration apparatuses, and thus there is a key to make optimal use of the available volume and usage of the aeration (See Doyen’019 Pr. 2-6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s planar (i.e. flat) filter membrane that has liquid flowing across the membrane which eventually causes a cake layer to form (See Doyen par. [10]), with Doyen’019’s usage of a flat membrane and supply of air via the air inlet ports that extend from the top to the bottom of the membrane, in order to allow the air injected to bubble up and create and upward flow of wastewater along the membranes, which area effective in scrubbing the membrane surfaces thereby removing solids which would tend to adhere to the membrane (See Doyen’019 Pr. 3). Since Doyen’019 indicates that Doyen is a known membrane cartridge that contains this structure, and that within the planar cartridges have a critical importance of air bubbling (i.e. aeration) for a correct functioning of the filtration module. The aeration counts for a significant part of the operational cost of filtration apparatuses, and thus there is a key to make optimal use of the available volume and usage of the aeration (See Doyen’019 Pr. 2-6). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 16: The method of claim 15, wherein the one of the first layer and the second layer comprising the porous central area portion consists of a nonporous polymer sheet, the method comprising making the central area portion porous by perforating the polymer sheet (See Doyen Fig. 1/6, par. [78, 88]; filtering layers 12/13 cover the middle. Filtering membranes 62 cover the outer sheets on the top and bottom, including the center. Thermoplastic polymer to form a ribbed double skinned polycarbonate sheet).
Claim 17: The method of claim 16, wherein the central area portions of both the first layer and the second layer are porous, wherein the first layer and the second layer consist of a nonporous polymer sheet, the method comprising making the central area portions by perforating the polymer sheet, wherein the step of shaping the first layer and the step of shaping at least one of the first layer and the second layer comprise embossing the respective first layer and second layer at the respective central area portion and channel area portion (See Doyen Fig. 1/6, par. [78, 88]; filtering layers 12/13 cover the middle. Filtering membranes 62 cover the outer sheets on the top and bottom, including the center. Thermoplastic polymer to form a ribbed double skinned polycarbonate sheet).
Claim 18: The method of claim 16, wherein the nonporous polymer sheet is made of a thermoplastic polymer (See Doyen par. [78]; thermoplastic polymer to form a ribbed double skinned polycarbonate sheet).
Claim 19: The method of claim 15, wherein covering the porous one of the central area portions comprises coating the respective central area portion with a membrane forming solution and forming the semi-permeable membrane layer from the membrane forming solution (See Doyen par. [20, 29]; surface layer is coated with a membrane forming solution to obtain a coated support structure. The membrane forming is applied to the coated support structure to obtain a filtration layer from the coated solution.).
Claim 20: The method of claim 15, comprising making at least one through-opening through at least one of the first layer and the second layer in the channel area portion (See Doyen’019 Fig. 4; Pr. 56; manifold 13 attached to the right side edge 129 of support 12 has two ducts. Duct 133 is in fluid communication with fluid compartment 124, while the second duct 134 is in fluid communication with compartment 125).
Claim 21: The method of claim 15, comprising providing each of the fluid compartment and the internal channel with a fluid communication port (See Doyen’019 Fig. 4; Pr. 56; manifold 13 attached to the right side edge 129 of support 12 has two ducts. Duct 133 is in fluid communication with fluid compartment 124, while the second duct 134 is in fluid communication with compartment 125).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donovan Bui-Huynh/Examiner, Art Unit 1779     

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779